ORDER
In accordance with Montana v. United States, 450 U.S. 544, 101 S.Ct. 1245, 67 L.Ed.2d 493 (1981), this case is remanded to the district court for further proceedings in accordance with that opinion.
The Supreme Court did not address itself to several specific holdings of this court set forth in United States v. Montana, 604 F.2d 1162 (9th Cir. 1979). These holdings remain the law of this circuit. See White Mountain Apache Tribe v. State of Arizona, 649 F.2d 1274, 1281 (9th Cir. 1981) (revised opinion.)